DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 8 lines 9 and 13 —B— should read “1B”; on page 9 line 26 —B— should read “8B”.  
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims contain the following terms which do not have antecedent basis in the specification: first one of said plurality of shoulders; second one of said plurality of shoulders; first set of lugs; second set of lugs; first set of grooves; and second set of grooves. The applicant is required to have the meaning of every term used in any of the claims be apparent from the descriptive portion of the specification with clear disclosure as to its import; it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. Applicant is . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180”, has been used to designate both first (outer) shoulder and outer shoulder; and reference character “170”, has been used to designate both second (inner) shoulder second shoulder and inner shoulder. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: H’ and G’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 
The drawings are objected to under 37 CFR 1.83(a) because Figure 2B, Figures 6A-6B, Figure 7, are illegible and the aforementioned figures to further include Figures 8A-8B, Figure 9, Figures 10A-10B, Figures 11A-11B, Figures 12A-12B and Figures 13A-13C fail to depict the claimed subject matter of claims 1-20 with sufficient legibility and orientation of the shoulder and sidewall portions of the tire. Notably, the drawings are not of sufficient quality to depict asymmetric differences between the shoulder portions, nor differences in height, width and length of the claimed lugs, grooves and sipes. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Interpretation: The limitation “said crown providing traction for said vehicle on a road surface” is considered intended use as the limitation does not require any tire structure different from that as suggested in the prior art to perform the claimed use.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al. (US 2008/0210355 A1).
Regarding claim 1, Harvey teaches an asymmetrical tread, see [0033] – (corresponds to an asymmetrical tire for a vehicle). Harvey further teaches its invention is suitable for use with motor vehicles; and as such Official Notice is taken that a tire for a motor vehicle is configured to 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tire further comprises: a tread whose regions 12, 14 and 16 – (corresponds to a crown), where regions 12 and 16 – (corresponds to a plurality of shoulders at outer-edges of said crown); and a sidewall 8 between each one of said plurality of tire beads – (not depicted); a corresponding one of said plurality of shoulders, wherein both of the regions 12 and 16 are disposed between tread region 14 and sidewall 8 – (corresponds to wherein each one of the shoulders is a transition from the crown to a corresponding sidewall).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  
 And wherein tread region 16 – (corresponds to a first one of the plurality of shoulders and tread region 12 – (corresponds to a second one of the plurality of shoulders) are asymmetrical to one another.
Regarding claim 2, Harvey further discloses the tread region 16 – (first one of the plurality of shoulders) includes a first set of blocks 66 – 
[AltContent: textbox (Tread and crown portion)]Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covert et al. (US 5,415,215).
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder portions does not contact ground during normal operation)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Ground contacting portion of the shoulder portions)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 15, Covert discloses an asymmetric tire – (construed as a tire apparatus), comprising: a pair of tire beads 35-36; a tread portion 41 comprising a crown and a pair of shoulders 42-43, the crown and upper portions of the pair of shoulders coming into contact with a road surface during operation, each one of the pair of shoulders including a .
Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson (WO 97/46359).
Claim Interpretation: The limitation “said crown providing traction for said vehicle on a road surface” is considered intended use as the limitation does not require any tire structure different from that as suggested in the prior art to perform the claimed use.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Emerson teaches an asymmetrical tire, see FIG. 7,  for a vehicle, the tire configured to be attached to and surround a rim, the tire comprising: a plurality of tire beads configured to contact the rim page 6 lines 3-7; a tread 203 comprising a crown and a plurality of shoulders at outer-edges of the crown; and a sidewall between each one of the plurality of tire beads and a corresponding one of the plurality of shoulders, wherein each one of the shoulders is a transition from the crown 

    PNG
    media_image4.png
    433
    537
    media_image4.png
    Greyscale

Regarding claim 15, Emerson teaches a tire apparatus, comprising: a pair of tire beads 161; a tread portion 103 comprising a crown 181 and a pair of shoulders, the crown and upper portions of the pair of shoulders coming into contact with a road surface during operation, each one of the pair of shoulders including a side portion that does not come into contact with the road surface during operation; and a pair of sidewalls 171, each one of the pair of sidewalls 171 being located between a corresponding one of the pair of tire beads 161 and a corresponding one of the pair of shoulders; [AltContent: textbox (Shoulder portions which contact the road)]from an outer-surface design of a second one of the pair of shoulders, see figures below.
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

[AltContent: textbox (Shoulder portions which do not contact the road. Only one shown)]



    PNG
    media_image4.png
    433
    537
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (WO 97/46359), as applied to claims 1, 15 above, in view of Tamura et al (US 4,769,203), in view of Harvey et al. (US 2008/0210355 A1), in view of Barton (US 2011/0126950 A1).
Regarding claims 2-5, 13-14, 16-17, 20, Emerson does not explicitly disclose the first one of the plurality of shoulders includes a first set of lugs and a second one of the plurality of shoulders includes a second set of lugs, the first and second sets of lugs being asymmetrical from one another; wherein individual ones of the first set of lugs have a height, width and length that is greater than individual ones of the second set of lugs; the first and second sets of lugs are on side portions of the first and second ones of the plurality of shoulders, respectively, wherein the side portions of the first and second  the outer-surface of the first one of the pair of shoulders has a first lug that is shaped differently from a second lug on an outer-surface of the second one of the pair of shoulders.
Tamura teaches forming a general-purpose tread pattern in tire building to effectively and properly change the state of the tread pattern. Whereby, select portions of the tire tread pattern can be changed to provide a different benefit, being particularly advantageous when the judgment of propriety on the appearance of the tire in the examination and determination of marketable tread patterns is performed together with the reduction of uneven wear, see Col 1 lines 47-50 and Col 4 lines 11-16.
Harvey teaches a tread pattern having asymmetric shoulder and sidewall portions being suitable for use commuting over paved highways and for recreational use in off-highway situations, see abstract and [0004].
[AltContent: textbox (1st lug differently shaped)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd lug)]
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



And where the first one of the plurality of shoulders includes a first set of lugs and a second one of the plurality of shoulders includes a second set of lugs, the first and second sets of lugs being asymmetrical from one another; wherein individual ones of the first set of lugs have a width and length that is greater than individual ones of the second set of lugs; and where the first and second sets of lugs are on side portions of the first and second ones of the plurality of shoulders, respectively, wherein the side portions of the first and second ones of the plurality of shoulders are configured to not touch the road surface, see FIGS. 2, 4.
Barton discloses a tire and tread at its radial extremity and a sidewall extending radially from each of the axially opposite edges of the tread toward the axis of the tire. And further teaches that the lug heights are chosen to be high enough to provide adequate area to support traction and protect the sidewalls from punctures. It being preferable that the lug height not extend to a height which causes unnecessary exposure to snagging by road hazards, such as objects in mud or sand, or adds excessive volume to the rubber of the tire, see [0031], [0046], [0048], see also Harvey figures 1 and 3.
Therefore, in optimizing the marketability of the tread pattern of Emerson: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder portions of Emerson to be asymmetric shoulder/sidewall portions as 
[AltContent: arrow][AltContent: textbox (1st set of sipes)][AltContent: arrow][AltContent: textbox (2nd set of sipes)][AltContent: textbox (1st set of grooves with greater axial width and greater radial height)][AltContent: textbox (2nd set of grooves)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale




Regarding claims 6-11, 18-19, modified Emerson discloses the first one of the plurality of shoulders includes a first set of grooves and the second one of the plurality of shoulders includes a second set of grooves, the first and second sets of grooves being asymmetrical to one another; the first set of  a plurality of symmetrical ribs 214 between the plurality of shoulders, see Emerson FIG. 7 and page 10 lines 19-24; the first one of the plurality of shoulders includes a first set of sipes and the second one of the plurality of shoulders includes a second set of sipes, the first and second sets of sipes being asymmetrical to one another; a first one of the plurality of shoulders has a circumference that is substantially equal to a circumference of a second one of the plurality of shoulders, see Emerson FIG. 5; the outer-surface of the second one of the pair of shoulders has a first groove adjacent the first lug that is shaped differently from a second groove adjacent the second lug on the outer-surface of the second one of the pair of shoulders, see Harvey FIG’S 2,4 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Emerson (WO 97/46359) as applied to claim 1 above, and further in view of Ashmore et al (US 5,971,048).
Regarding claim 12, Emerson does not explicitly disclose a first one of the plurality of shoulders has a circumference that is smaller than a circumference of a second one of the plurality of shoulders.
Ashmore discloses a tire with an asymmetric tread pattern suitable for improved handling and fatigue performance. The tire being configured to have a shoulder drop of the outer shoulder be greater than the shoulder drop of the inner shoulder such that the tread region has an asymmetrical profile, see Col 2 lines 12-14 and FIG. 1. Ashmore further discloses the asymmetric tire acts to provide in effect a trimmed shoulder which modifies the contact pressure of the tire in heavy cornering of the vehicle. This region 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder portions of Emerson to be asymmetric in circumference as taught by Ashmore to provide the tire with a means for increased corner grip and fatigue life as taught by Ashmore.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749